69 F.3d 542
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.UNITED STATES of America, Appellee,v.Deroise J. WASHINGTON, Appellant.
No. 95-1891.
United States Court of Appeals, Eighth Circuit.
Submitted:  October 27, 1995.Filed:  November 1, 1995.

Before BOWMAN, BEAM, and MURPHY, Circuit Judges.
PER CURIAM.


1
Deroise J. Washington appeals the district court's1 denial of his 28 U.S.C. Sec. 2255 motion.  Washington was convicted of violating 18 U.S.C. Sec. 922, and his sentence was affirmed on direct appeal.  United States v. Washington, No. 93-1197, slip op. at 1-2 (8th Cir.  July 12, 1993) (unpublished per curiam), cert. denied, 114 S.Ct. 616 (1993).  He subsequently brought this section 2255 motion, claiming ineffective assistance of counsel and raising other claims.  After careful review of the parties' submissions and the district court record, we conclude that no error of law appears in the magistrate judge's thorough and well-reasoned report, and that an opinion would lack precedential value.  Accordingly, we affirm.  See 8th Cir.  R. 47B.


2
A true copy.



1
 The Honorable Richard G. Kopf, United States District Judge for the District of Nebraska, adopting the report and recommendation of the Honorable David L. Piester, United States Magistrate Judge for the District of Nebraska